Case 1:20-cv-00445-RJL Document 12-1 Filed 03/16/20 Page 1 of 2




          EXHIBIT A
       Case 1:20-cv-00445-RJL Document 12-1 Filed 03/16/20 Page 2 of 2




Dated: March 13, 2020              Respectfully submitted,

                                   ARNOLD & PORTER
                                     KAYE SCHOLER LLP

                                   /s/ Elisabeth S. Theodore
                                   Elisabeth S. Theodore (D.C. Bar No. 1021029)
                                   R. Stanton Jones (D.C. Bar No. 987088)
                                   Andrew T. Tutt (D.C. Bar No. 1026916)
                                   Stephen K. Wirth (D.C. Bar No. 1034038)
                                   Graham W. White (D.C. Bar No. 888273658)
                                   Janine M. Lopez* (pro hac vice)
                                   ARNOLD & PORTER
                                       KAYE SCHOLER LLP
                                   601 Massachusetts Ave., NW
                                   Washington, DC 20001
                                   (202) 942-5000
                                   (202) 942-5999 (fax)
                                   elisabeth.theodore@arnoldporter.com
                                   stanton.jones@arnoldporter.com
                                   andrew.tutt@arnoldporter.com
                                   stephen.wirth@arnoldporter.com
                                   graham.white@arnoldporter.com
                                   janine.lopez@arnoldporter.com

                                   Counsel for Plaintiffs

                                   *Admitted to practice only in Massachusetts;
                                   practicing law in the District of Columbia during
                                   the pendency of her application for admission to the
                                   D.C. Bar and under the supervision of lawyers of
                                   the firm who are members in good standing of the
                                   D.C. Bar




                                      2
